MAX N. TOBIAS, JR., Judge.
We grant the application for a supervisory writ of Maurice Paige, the relator, to review his request for the district attorney’s file in his case. The relator asserts that the district attorney’s file contains Brady material that would result in his being able to obtain a reversal of his convictions for armed robbery and second-degree murder.
*814We understand the relator’s request for the district attorney’s file to be one pled under the Louisiana Public Records Act, La. R.S. 44:1 et seq. We interpret La. C.Cr.P. article 822(B) as complementing, rather that superseding, La. R.S. 44:1 et seq. See State ex rel. McKnight, 98-2258 (La.App. 1 Cir. 12/3/98), 742 So.2d 894. Article 822(B) does not establish a separate procedure by which an inmate can secure documents from the district attorney. The purpose of article 822(B) is to prevent a district court from ordering the production of portions of a district attorney’s file without the district attorney first receiving notification of the motion. To seek enforcement under La. R.S. 44:1, et seq., the relator must first institute civil proceedings in Civil District Court, not Criminal District Court.
We therefore grant the relator’s writ, but deny him the relief he seeks in this application.

WRIT GRANTED; RELIEF DENIED.